Title: Barbara O’Sullivan Addicks to James Madison, December 1827
From: Addicks, Barbara O’Sullivan
To: Madison, James


                        
                            
                                Sir;
                            
                            
                                
                                    
                                
                                [1827]
                            
                        
                        Statement to be seen but by Mr. Madison
                        
                        I must be brief, and yet the strangeness of my applications, and the number of those applications would
                            require to say so much. Were I now to address one of the Monarchs of Europe I would know how to work on their feelings;
                            and I have besides many claims on their attention—But in what words can I give a Colour of right to claim the notice of
                            an American Citizen, one too who has been at the head of that nation? Will also the eccentricity which, in parts, marks my
                            proceedings be looked upon with indulgence by a man arrived at an age, longe before which, the romance of life is done
                            away. But I have no choice; either my children must sink into obscurity and ignorance, or I must call forth all my native
                            resolution and finish what I have begun.
                        I shall now beg leave, Mr. Madison, to make you acquainted with the person who now implores your notice and
                            protection.
                        I am the last surviving child of Count Bearhaven now deceased. My father in his youth was an officer under
                                Clinton in the revolutionary war, at New york, where he was stationed. He had is quarters
                            at the house of a respectable merchant named McCready. This last thought that to marry his daughter, a beautiful girl of
                            14, to a Noble man, would be the happiest thing he could accomplish, hence the young people were thrown in each other’s
                            way, and were married; from which myself and brother, John O’Sullivan, were born. At the Evacuation of the English my father had taken his wife to Europe, but as the family would not acknowledge her as
                            such, after our birth she was returned to her parents, and a consequent divorce took place. My father’s regiment being
                            then almost immediately ordered to canada, he took us with him to that place. There soon finding that the care of us his
                            two helpless infants, was a great embarrassment, Children too of a marriage still unacknowledged by his family, he thought
                            it best to devote us to a monastic life, where whilst I should be placed in a situation suited
                            to my rank, on the other hand all the worldly ties of his too premature Conection would be done away—and shortly after,
                            his regiment being Contermanded to Europe, He, whilst the big tears fell fast from his eyes,
                            gave his forsaken daughter a last, never to be renewed embrace—I shall pass over the years I
                            spent in the Convent, and say that my mother, whom I never had seen, took the advantage of a report of my father’s death
                            to have me brought from the Convent, and immediately married me to a man I never had seen and whose language even I did
                            not even know—on the one hand I was made to suppose my father to be dead, on the other he was made to believe I had
                            willingly married beneath me. Thus was my early life distroyed in its bud. This took place at New York. My husband then
                            took me to germany where he left me with four infant children in great sorrow—particularly in the Commencement when being
                            wholy a stranger, ignorant of the language, I had nevertheless to support myself and children by teaching. Soon however I
                            received every attention from the German people; it was who should invite me, and to do me numerous kindness became the
                            fashion, and to this day I might have been has happy as one so torn from her legitimate rank could well be. An accident
                            discovered to me, that my father was still living—what I felt at that discovery is not to be expressed—I wrote to him;
                            he answered that I had disgraced myself by marriage and would not forgive me; but I was soon advised, that the principle
                            cause that urged him not to acknowledge me, was that having on a certain occasion denied his
                            marriage with me mother, he would not appear inconsistant; besides as he never had seen me since an infant, he knew not
                            but what I partook in manners of the rank I was in. Little did he know me and that then my mind
                            was as cultivated as my person and manners were consider’d elegant; the energy of my mind having supported me in all my
                            native dignity—I took the romantic determination to see my father without being known by him—To that end I took man’s
                            habit and after having applied to the government of Bremen for a private protection, and left my children in the care of
                            some member of the Senate, I took my way to Basel where I arrived two weeks after his death—a little mount of earth was
                            all I found of him whom I had been seeking for years—On his death-bed he had acknowledged me
                            as his legitimate child, blessed and wept over me, but through the machination of my step mother I was not to have my
                            share of his proprety till after her death, and not then without I divorced myself from my husband and took up my family
                            name.
                        I was some month ere I got over the shake which my mind received at his death—Soon as I got better—I made
                            up my mind to visit every part of Europe particuliarly some of the universities attend the lectures, and satisfy my love
                            of acquiring knowledge—I Continued thus for four years—and always in man’s habit taking care to let
                            myself be known and take recommends to men in office—at the Court of Bavaria I stayed one year—protected and favoured by
                            their majesties the king and queen. Alas! Would that I had open the situation of my unhappy marriage to
                            them—I would not now be a wanderer—At last I came to New Orleans, to demand a divorce. My brother was to
                            bring me back—but coming to this Country his vessel was lost and he perished you may perhaps recollect the circumstance.
                            The vessel was called the Dick Captain Hudson master—My Brother had been American Consul to Magador, and
                            I believe whilst you were President. He was Coming to this Country—to be a witness in favour of Commodor Stuard who was his friend. He was my last and only relation—this blow was greater than I could support—Since
                            then my troubles have been numerous, nor, except one month that I resided at Judge Campble, formerly Minister to Russia,
                            Nashvill, Can I say to have had a moment’s Comfort—I had put female dress to Comme to this Country, but at CinCinnati
                            after having consulted Mr. Burnet the Mayor and Judge Smith I resumed man’s habit as better suited to my manners and
                            pursuites—I, and my family have walked from Willing Over the Mountains—We are much depressed—Had the great Jefferson
                            been alive, I would have found a benefactor in him; will I dare look to you as I would have
                            looked up to great man, may Haven grant it—I would wish my son to be received in your institution making myself
                            responsible at my Step-mother’s death—But if you will, under the present Circumstances, honour me with some Conversation
                            I hope to be able to represent my prospects in a way that will be favourable to my wishes—Respectfully
                        
                        
                            
                                
                            B. O’Sullivan of Bearhaven
                        
                    N. B. The Enclosed is from Mr Burnet Mayor of Cincinnati and Judge Smith of this State. I did not let these gentlemen
                                know my parentage